DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest “a heater control module operable to actively control power being supplied to at least two heating elements among the plurality of heating elements differently with respect to each other according to at least one operating condition specific to the at least two heating elements among the plurality of heating elements, wherein the at least two heating elements includes a first upstream heating element and a first downstream heating element and the heater control module controls the first upstream heating element to be at a higher power level than the first downstream heating element”.
The closest prior art in the IDS filed on 22 April 2021 is Abe et al. (JP H06-50135). Abe et al. (Abe) discloses an exhaust honeycomb heater construction. (See Abe Machine Translation filed in the IDS on 22 April 2021, Paragraph [0001]). Specifically, Abe discloses adjusting a heaters construction (i.e.-adding slits in the construction of the resistance heater) to create a specific resistance profile among a series of heaters to promote uniform heating when there is exhaust flow. (See Abe Machine Translation filed in the IDS on 22 April 2021, Paragraph [0007]). However, Abe .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512.  The examiner can normally be reached on 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T LARGI/Primary Examiner, Art Unit 3746